DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 03/31/2022 regarding application 17/028,491. In Applicant’s amendment:
Claims 1-2, 6-13, 19-23, 25, 28-30 and 33 have been amended.
Claim 18 has been canceled.
Claims 36-42 have been added as new claims.
	Claims 1-17 and 19-42 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 03/31/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s Claim Objection arguments, see pages 14-15 of 30, filed on 03/31/2022, with respect to the  Claim Objections for Claims 18 and 34 have been fully considered and is found persuasive.
		Therefore, the Claim Objections for Claims 18 and 34 are withdrawn.
4.		Applicant’s Specification Disclosure Objection arguments, see pages 15 of 30, filed on 03/31/2022, with respect to the  Specification Disclosure Objections have been fully considered and is found persuasive. 
		Therefore, the Specification Disclosure Objections are withdrawn.
5.		Applicant’s arguments, see pages 15-25 of 30, filed on 03/31/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-17 and 19-42 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-17 and 19-42 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
Examiner Note: Dependent Claim 38: Examiner notes that under BRI of the claim in view of the combination of the additional elements such as “the machine learning engine”, Dependent Claim 38 is patent eligible under revised Step 2A prong 1.  Dependent Claim 38 recites: “wherein the machine learning engine is further trained, in part, to identify moisture in an image of the product packaging”. This process requires image processing to detect the presence of moisture within the product packaging (see Applicant’s Specification ¶ [0183] & ¶ [0215]) as corroboration.
Therefore, it is not possible to categorize or classify this limitation as neither “Mental Processes” and/or “Certain Method of Organizing Human Activities”. Examiner suggests to Applicant to amend Independent Claims 1, 13 and 30 with the claim limitations of Claims 36-38 since Dependent Claim 38 depends in combination with previous Claims 1 and 36-37.
6.		Applicant’s arguments, see pages 25-26 of 30, filed on 03/31/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejections for Claims 1-3, 8-9 and 12 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 102 (a) (1) Claim Rejections are withdrawn.
7.		Applicant’s arguments, see pages 27 of 30, filed on 03/31/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 4-5 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 4-5 are withdrawn.
8.		Applicant’s arguments, see pages 27 of 30, filed on 03/31/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 6-7 and 10-11 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 6-7 and 10-11 are withdrawn.
9.		Applicant’s arguments, see pages 28-29 of 30, filed on 03/31/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 13-20 and 30-35 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 13-20 and 30-35 are withdrawn.
10.		Applicant’s arguments, see pages 29-30 of 30, filed on 03/31/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 21-29 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 21-29 are withdrawn.

Priority of Application
11.		The Examiner has noted the Applicants claiming Priority from Provisional 	Application 62/902,175 filed on 09/18/2019 and Continuation Application 17/025,756 filed on 	09/18/2020. Since 09/18/2019 contains the earliest filing date, the effective filing date for this 	application is 09/18/2019. 

IDS Statement
12.		The information disclosure statement filed on 03/31/2022 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to 35 U.S.C. § 101 Arguments
13.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-17, 19-37 and 39-42	have been fully 	considered but they are found not persuasive (see Applicant Remarks, Pages 15-	25 of 30, dated 03/31/2022). Examiner respectfully disagrees. 
		Argument #1:
	(A). 	Applicant asserts that a proper rejection under 35 U.S.C. § 101 requires that the claims 	be compared to some case where the courts have recognized that a judicial exception is present 	(see Applicant Remarks, Page 16 of 30, dated 03/31/2022). Examiner respectfully disagrees.
		According to the document Frequently Asked Questions (FAQs) on the 2019 Revised 	Patent Subject Matter Eligibility Guidance (“2019 PEG”), F-4 states: “Can I compare the claimed 	concept in my application to the claim in one of the § 101 examples to determine whether the 	claim recites an abstract idea.” No. You should compare the claimed concept in your 	application to the enumerated groupings in the 2019 PEG. The examples should 	not be used as a 	basis for a subject matter eligibility rejection. The examples, however, may be considered as 	showing the application of the enumerated groupings in the 2019 PEG with respect to particular 	fact situations. While it may be acceptable for applicants to cite an example in support of an 	argument for finding eligibility in an appropriate factual situation, applicants should not be 	required to model their claims or responses after the examples to attain eligibility.
		Argument #2:
(B).	Applicant argues that Claims 1-17, 19-37 and 39-42 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 16-23 of 30, dated 03/31/2022). Examiner respectfully disagrees.
	Applicant asserts that “identifying a deviation via a SOP deviation circuit based at least in part on the product flow data” and “generating store floor data via a plurality of micro-climate sensors” constitute recitations that cannot be practically performed by a human mind. Examiner respectfully disagrees. 
According to Applicant’s Specification ¶ [0139]: “The deviation message may include an indication 2410 of the deviation to include identifying the affected items of sale 2410, 210. The deviation message may include an indication 2412 of the portion of the SOP that has been deviated from. The deviation message 2400 may include an indication of a product-life shortening or product-quality reducing event 2414, which may be a non-SOP compliant environmental temperature 2416, detected moisture 2418, and/or damage 2420, as described here and in other portions of this disclosure.”
According to Applicant’s Specification ¶ [0101]: “Product flow data” may include any type of data associated with one or more items of sale flowing through a supply chain. Non-limiting examples may include temperatures, humidity, travel and/or storage times, shape, color (e.g., ripeness or bruising) both as a profile over time, cumulative data, summarized data, statistics or derivatives associated with same, and the like.
According to Applicant’s Specification ¶ [0103]: “Here the items of sale can be for example; “produce products, dairy products, meat products, fish products, and/or any other type of consumable product which is subject to spoilage, e.g., perishable, including frozen products. In embodiments, an item of sale 210 may include a discrete amount of a product, e.g., a box of bananas.”
	A person can write down via pen to paper as a physical aid via “Mental Process” the deviation or change based on the product flow data associated with one or more items of sale flowing through a supply chain such as the change in temperature of a banana in retail store in different time settings (T1 or T2) or time conditions in the supply chain network. Examiner has reviewed the specification and determined that this is a concept performed on a computer in a computer environment and is merely using a computer as a tool to perform the concept.
	The limitation of “generating store floor data via a plurality of micro-climate sensors”:
According to Applicant’s Specification ¶ [0159]: “Store floor data may include temperature, humidity, location, light levels, light color temperature, operating cycles of equipment, status of doors (open or closed), vibration, movement, gas detection, and the like. In an illustrative example, a change in vibration or motion together with a change in temperature may indicate a change in location, arrival at a location or the like.”
“The example method may further include determining 3814, based at least in part on standard operating procedure (SOP) data corresponding to an SOP of the store, store analysis data from the store floor data. The store analysis data may include an indicator of a measure of the store's compliance with the standard operating procedures (SOPs).”
	A person can write down via pen to paper as a physical aid via “Mental Process” the determining 3814, based at least in part on standard operating procedure (SOP) data corresponding to an SOP of the store, store analysis data from the store floor data where the “determining” is an “evaluation” as part of concepts that can be performed in the human mind. A person can write down via pen to paper as a physical aid ranges of conditions, e.g., temperature, moisture, color, etc., for a particular type of product. The ranges may correspond to certain points in the products lifespan and/or position in the supply chain 110.
	Regarding the new Dependent Claims:
Dependent Claim 36: The additional element(s) concerning “SOP deviation circuit” & “a machine learning engine” merely narrow the abstract ideas concerning (1): “identifies the deviation based at least in part on one or more rules determined” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 37: The additional element(s) concerning “the machine learning engine” merely narrow the abstract ideas concerning (1): “trained, in part, on data that contributed to a past determination of acceptability of an item of sale” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 38: Examiner notes that under BRI of the claim in view of the combination of the additional elements such as “the machine learning engine”, Dependent Claim 38 is patent eligible under revised Step 2A prong 1.  It is not possible to categorize or classify this limitation as neither “Mental Processes” and/or “Certain Method of Organizing Human Activities”.
Examiner suggests to Applicant to amend Independent Claims 1, 13 and 30 with the claim limitations of Claims 36-38 since Dependent Claim 38 depends in combination with previous Claims 1 and 36-37.
Dependent Claim 39: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is an increase in moisture within the product packaging” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 40: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is a decrease in moisture within the product packaging” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 41: The additional element(s) concerning the “server” and “machine learning circuit” merely narrow the abstract ideas concerning (1): “determining, the store analysis data” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 42: The additional element(s) concerning the “machine learning circuit” merely narrow the abstract ideas concerning (1): “training, in part, on data that contributed to a past determination of acceptability of an item of sale” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Regarding the concept of “past determination of acceptability of an item of sale”, Examiner goes back to the following Specification sections:
Applicant’s Specification ¶ [0120]: “A disposition history for a type of good at a store may show the frequency with which a given item type is thrown away, reasons for disposition (e.g., items past sell-by data, items damaged, items spoiled), and in what quantities.”
Applicant’s Specification ¶ [0179]: “Further actions (step 5012) may include identifying a sell by date (step 5104), determining if it is past the sell by date (step 5106). If it is still within the sell by date, a further evaluation may be undertaken (step 5108) and a new determination about the appropriateness of the disposition is made (step 5110).”
Applicant’s Specification ¶ [0226]: “In some embodiments, the back-end knowledge, sensor data and disposition data may comprise a training set for the machine learning 6602 which may be supplemented by human input (emphasis added) using the system user interface 6504, to provide data regarding solutions that had worked in similar situations in the past, recommendations and the like.”
Examiner interprets that although these limitations are factored with the additional element of “machine learning circuit”, the concept of “training, in part, on data that contributed to a past determination of acceptability of an item of sale” is interpreted as learning how data was contributed to the past sell-through of an item of sale to see when an item of sale is perished in order to throw out or dispose of if rotten or spoiled. Furthermore, the training set for the machine learning 6602 which may be supplemented by human input, so a person is factored into contributing to how the learning process is setup here.
See also Applicant’s Specification ¶ [0230]: “In embodiments, the machine learning circuit 6602 may also allow for the input from a human regarding interpretation of the data, recommendations about specific actions, additional information regarding local events, that is influencing the data, and the like. The machine learning circuit 6602 may be trained iteratively as new variants are identified, as new products are introduced, as recommended actions are implemented, the results may be fed back into the machine learning circuit 6602.”
See also Applicant’s Specification ¶ [0230]: “The machine learning may be trained to identify between examples of customer mishandling, transport mishandling, and employee mishandling based on a training set including data and human input regarding the cause (e.g. item left out by customer, item overripe on arrival, packaging cut during unpacking of the case, and the like). These 2 sections shown in Applicant’s Specification ¶ [0230] corroborate that the training set here allows for the input from a human regarding interpretation of the data.
Moreover, Example 45 (Controller for Injection Molding) illustrates how a claim that encompasses a human performing a step mentally with a physical aid recites a mental process. CyberSource Corp. v. Retail Decisions, Inc. provides another example. In that case, the court determined that the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.”
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-17, 19-37 and 39-42 recite an abstract idea. Claim 38 is patent eligible over revised step 2A prong 1. 
		Argument #3:
(C).	Applicant argues that Claims 1-17, 19-37 and 39-42 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 23-24 of 30, dated 03/31/2022). Examiner respectfully disagrees.
	In response, Examiner notes that according to October 2019 Update: Subject Matter Eligibility, regarding “improvement to the function of a computer or an improvement to other technology or technical field”: “First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification (emphasis added).
	After reviewing Applicant’s Specification regarding the concept of “determining moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation form a standard operating procedure (SOP) for the supply chain” (Independent Claim 1) & “determining, via a sever, based at least in part on the store floor and standard operating procedure (SOP) data corresponding to a  SOP of the store, store analysis data” (see Independent Claims 13 and 30), Examiner notes that the claims do not describe the technical means of achieving the moisture content inside the product packaging or container packaging of items of sale. 
		According to Applicant’s Specification ¶ [0197]: “The image processing circuit 6116 may 	detect a presence of moisture within a product packaging of the at least one item of sale and, 	upon determining that a level of the detected moisture meets or exceeds a moisture level defined 	by a standard operating procedure for disposing of the at least one item of sale, determining that 	the causal event is based at least in part on the presence of the detected moisture.”
According to Applicant’s Specification ¶ [0215]: “The machine learning engine 6602 may be provided with a wide variety of learning sets from which to derive rules, algorithms, correlations, and the like. In embodiments, the machine learning engine 6602 may be provided with training sets of images focused specifically on a known problem, such as identifying moisture inside of plastic packaging (a clear plastic bag or a clear plastic clamshell) or a specific type of quality degradation such as browning on lettuce or the presence of mold on strawberries.”
Therefore, based on the 2 sections, the limitations currently shown in Independent Claims 1, 13 and 30 do not describe and recite both how the “determining moisture within a product packaging of at least one of the plurality of items of sale” results from (1) “image processing” taking images inside the product packaging of the at least one item of sale and (2) “provided with training sets of images focused specifically on a known problem, such as identifying moisture inside of plastic packaging according to the “machine learning engine”.
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “determining moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation form a standard operating procedure (SOP) for the supply chain”], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶). The claims require the use of 	software to tailor information and provide the results to the user on a computer (see Intellectual 	Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. 	Cir. 2015)).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow algorithms which could arguendo be construed as rules, to analyze the price prediction fuel component and lag prediction data. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
Though lengthy and numerous, the current claims, similar to the ones in  
“Elec. Power Grp”, do not go beyond requiring the collection, analysis, and display of available information in a particular field without limiting them to clear, deliberate and sufficient technical means for performing the functions as clear and deliberate advances over conventional computer technology” (see similarity to Federal Circuit rationale in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739”, hereinafter “Elec. Power Grp” at p.1739 last ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of monitoring and analyzing moisture content within a product packaging of at least one of the plurality of items of sale resulted from a deviation form a standard operating procedure (SOP) for the supply chain via a person by pen to paper as a physical aid identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment.
Moreover, Independent Claims 1, 13 and 30 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “each of the plurality of micro-climate sensors”, “SOP deviation circuit” and “a server”, etc…) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 13 and 30 contain mere data outputting such as (e.g., “transmit the store analysis data” & “transmitting the deviation message; wherein the deviation is with respect to at least one of: a manual process defined by the SOP; or an automated process defined by the SOP”) and gathering statistics and “determining, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data” & “a server structured to: determine, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claims 2-12, 14-29, 31-35, 36-37 and 39-42 recite additional elements such as (e.g., “machine learning circuit”, “store floor data provisioning circuit” and “a plurality of presentation units”, “machine learning engine”, “server”, “SOP deviation circuit”, “each of the micro-climate sensors”, “graphical user interface”, “electronic device”, “in-store network”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 26 and 33-35  contain mere data outputting such as (e.g., “transmitting the alert message” (see Dependent Claim 26); “transmit the user input data to the server” (see Dependent Claim 33); “a store floor data provisioning circuit structured to transmit the store floor data” (see Dependent Claim 34) & “an in-store network structured to transmit the store floor data from the plurality of item presentation units to the server” (see Dependent Claim 35)) and (2) mere data gathering such as (e.g., “receive the user input data” (see Dependent Claim 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claim 36: The additional element(s) concerning “SOP deviation circuit” & “a machine learning engine” merely narrow the abstract ideas concerning (1): “identifies the deviation based at least in part on one or more rules determined” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 37: The additional element(s) concerning “the machine learning engine” merely narrow the abstract ideas concerning (1): “trained, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 39: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is an increase in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 40: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is a decrease in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 41: The additional element(s) concerning the “server” and “machine learning circuit” merely narrow the abstract ideas concerning (1): “determining, the store analysis data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 42: The additional element(s) concerning the “machine learning circuit” merely narrow the abstract ideas concerning (1): “training, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Furthermore, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-17, 19-37 and 39-42 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #4:
(D).	Applicant argues that Claims 1-17, 19-37 and 39-42 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 24-25 of 30, dated 03/31/2022). Examiner respectfully disagrees.
In response, Claims 1-17, 19-37 and 39-42 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0114]; ¶ [0125] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0107] &  ¶ [0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0107] & ¶ [0119-0120] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. The dependent claims merely further narrow the abstract idea. 
Independent Claims 1, 13 and 30 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “each of the plurality of micro-climate sensors”, “SOP deviation circuit” and “a server”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Independent Claims 1, 13 and 30 contain mere data outputting such as (e.g., “transmit the store analysis data” & “transmitting the deviation message; wherein the deviation is with respect to at least one of: a manual process defined by the SOP; or an automated process defined by the SOP”) and gathering statistics and “determining, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data” & “a server structured to: determine, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claims 2-12, 14-29, 31-35, 36-37 and 39-42 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “machine learning circuit”, “store floor data provisioning circuit” and “a plurality of presentation units”, “machine learning engine”, “server”, “SOP deviation circuit”, “each of the micro-climate sensors”, “graphical user interface”, “electronic device”, “in-store network”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 26 and 33-35  contain mere data outputting such as (e.g., “transmitting the alert message” (see Dependent Claim 26); “transmit the user input data to the server” (see Dependent Claim 33); “a store floor data provisioning circuit structured to transmit the store floor data” (see Dependent Claim 34) & “an in-store network structured to transmit the store floor data from the plurality of item presentation units to the server” (see Dependent Claim 35)) and (2) mere data gathering such as (e.g., “receive the user input data” (see Dependent Claim 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claim 36: The additional element(s) concerning “SOP deviation circuit” & “a machine learning engine” merely narrow the abstract ideas concerning (1): “identifies the deviation based at least in part on one or more rules determined” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 37: The additional element(s) concerning “the machine learning engine” merely narrow the abstract ideas concerning (1): “trained, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 39: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is an increase in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 40: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is a decrease in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 41: The additional element(s) concerning the “server” and “machine learning circuit” merely narrow the abstract ideas concerning (1): “determining, the store analysis data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 42: The additional element(s) concerning the “machine learning circuit” merely narrow the abstract ideas concerning (1): “training, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner provides additional corroboration denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Examiner reveals that which as presented above, is already performed by merely telling, one or ordinary skills in the art, to refer to the use of “micro-climate sensors” to monitor and analyze the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field, which even if assumed arguendo, to provide a solution under the 35 USC 101 (as opposed to just differentiating or even overcoming the prior art), it still does not rise to the high standards of “DDR” (see “DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 U.S. Court of Appeals Federal Circuit No. 2013-1505 Decided December 5, 2014 2014 BL 342453 773 F.3d 1245” page 1105 second to last ¶) since “DDR’s” solution was found necessarily rooted in computer technology because was “no possibility that by walking up to this kiosk, the customer will be suddenly and completely transported outside the warehouse store and relocated to a separate physical venue associated with the third-party” (see “DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 U.S. Court of Appeals Federal Circuit No. 2013-1505 Decided December 5, 2014 2014 BL 342453 773 F.3d 1245”  page 1106 mid-¶3), with a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet namely: “instructing an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the  third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site.’’ (see Federal Register Vol. 79, No. 241 / Tuesday, December 16, 2014), which is not merely graphically esthetic (i.e. “making two e-commerce web pages look alike”) but rather directed to a determining, concrete and perceptible construction or merged transformation, or perhaps even reminiscent to a reduction to a different state with respect to “new hybrid Web page, from both the third-party content and the visually perceptible elements (see Federal Register Vol. 79, No. 241 / Tuesday, December 16, 2014 page 74632 2nd & 3rd columns).
Examiner discovers that the argued limitations fallow a rationale closer to what the Federal circuit has ruled in Versata where: “Unlike DDR Holdings, the claims at issue are not rooted in computer technology to solve a problem specifically arising in some aspect of computer technology. Instead, the claims at issue are more like the claims we summarized in DDR Holdings as insufficient to reach eligibility—claims reciting a commonplace business method aimed at processing business information despite being applied on a computer” (see Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681, U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306 page 1701 third to last ¶). 
Instead, the Court found the claimed solution, to be automated and necessarily rooted in computer technology (emphasis added) by: 1) stor[ing] ‘visually perceptible elements’ corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identif[ying] the host, and 3) instruct[ing] an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site” (emphasis added) for retaining Web site visitors from being diverted from a host’s Web site to an advertiser’s Web site (see Federal Register / Vol. 79, No. 241 page 74632 third column).
Fourth, Examiner provides additional corroboration concerning “detecting moisture content of items of sale for product packaging” with “machine learning”. See US Patent Application (US 2018/0045700 A1) to Biermann and US Patent Application (US 2018/0224150 A1) to Lewis.
	Biermann reference: see the following sections below:
See ¶ [0018]: “Moisture sensor 110 a can generally detect moisture in a range 114 a, the moisture sensor 110 b can generally detect moisture in a range 114 b and the moisture sensor 110 c can generally detect moisture in a range 114 c. The range 114 a can include physical object 112 a entirely and partially physical object 112 b.”
See ¶ [0028]: “For example, egg cartons can be disposed in refrigerated shelving units. Arrays of sensors can be disposed above the shelves upon which the egg cartons. Each moisture sensor can detect moisture dissipated by a subset of egg cartons within a range of each sensor. An egg in an egg carton can break causing the egg yolk to leak into the carton releasing moisture to the environment. A moisture sensor within range of the of the egg carton can detect the increase in moisture caused by the egg yolk leaking into the egg carton. The moisture sensor can transmit the increase in moisture and the location of the sensor to the computing system 200.”
See ¶ [0029]: “The computing system 200 can determine the level of moisture in the location of the sensor based on the output of the moisture sensor. The computing system 200 can compare the increased moisture level to a threshold moisture level. In response to determining the increased moisture level is greater than the threshold moisture level, the computing system 200 can determine at least one egg is damaged (e.g., cracked) within the subset of egg cartons in the range of the moisture sensor. The computing system 200 can transmit an alert including an estimated location of the cracked egg based on a location of the moisture sensor that sensed the increased moisture level.”
See ¶ [0030]: “For example, egg cartons can be disposed in a refrigerated environment enclosed with by a door. For embodiments in which the shelving units are refrigerated units, an operation of the refrigeration units can insert or remove moisture causing the moisture sensors to detect increased or decreased moisture, respectively.” 
	Lewis reference: see the following sections below:
See ¶ [0055]: “In some examples, the analysis engine and/or machine learning component 222 compares one or more IR images in the sensor data and/or one or more temperatures for the item to a predetermined pattern stored in a database to identify an item, item location, item temperature, item packaging integrity, item freshness, moisture level, or other factors associated with the item.”
See ¶ [0058]: “The monitoring component 218 may automatically detect state changes including food spoilage, food color changes, water/moisture level of food items, dryness of food items, humidity within the container, food freshness level, item package integrity, temperature of an item, temperature within the container, changes in temperature of an item over time, and/or changes in temperature within the interior portion 202 of the container over time. In some examples, moisture content may indicate a degree of spoilage or whether a food item is fully cooked.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-17, 19-37 and 39-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-17, 19-37 and 39-42 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 101
14.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-17, 19-37 and 39-42 shown below.

Examiner Note: Dependent Claim 38: Examiner notes that under BRI of the claim in view of the combination of the additional elements such as “the machine learning engine”, Dependent Claim 38 is patent eligible under revised Step 2A prong 1.  Dependent Claim 38 recites: “wherein the machine learning engine is further trained, in part, to identify moisture in an image of the product packaging”. This process requires image processing to detect the presence of moisture within the product packaging (see Applicant’s Specification ¶ [0183] & ¶ [0215]) as corroboration.
Therefore, it is not possible to categorize or classify this limitation as neither “Mental Processes” and/or “Certain Method of Organizing Human Activities”. Examiner suggests to Applicant to amend Independent Claims 1, 13 and 30 with the claim limitations of Claims 36-38 since Dependent Claim 38 depends in combination with previous Claims 1 and 36-37.

15.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.		Claims 1-17, 19-37 and 39-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-17, 19-37 and 39-42 are each focused to a statutory category namely 2 “method(s)” or 2 “processes” (Claims 1-12 and 13-29, 36-37 and 39-42) and a “system” or an “apparatus” (Claims 30-35).
Step 2A Prong One: Independent Claims 1, 13 and 30 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“interpreting product flow data generated  each corresponding to and flowing with one of a plurality of items of sale through a supply chain from at least a source of the plurality of items of sale to another location of the supply chain” (see Independent Claim 1);
“determining that a moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation from a standard operating procedure (SOP) for the supply chain, wherein the deviation is identified  based at least in part on the product flow data” (see Independent Claim 1);
“generating a deviation message corresponding to the deviation” (see Independent Claim 1);
“transmitting the deviation message; wherein the deviation is with respect to at least one of: a manual process defined by the SOP; or an automated process defined by the SOP” (see Independent Claim 1);
“generating, store floor data corresponding to a plurality of items of sale disposed on the floor” (see Independent Claim 13);
“determining, , based at least in part on the store floor data and standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data” (see Independent Claim 13);
“transmitting the store analysis data” (see Independent Claim 13);
“wherein the store analysis data indicates a measure of the store’s compliance with the SOP” (see Independent Claim 13);
“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claim 13);
“ disposed on a floor of a store,  generate store floor data corresponding to a plurality of items of sale disposed on the floor” (see Independent Claim 30);
“ determine, based at least in part on the store floor data and standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data” (see Independent Claim 30);
“transmit the store analysis data” (see Independent Claim 30);
“wherein the store analysis data indicates a measure of the store’s compliance with the SOP” (see Independent Claim 30);
“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claim 30)
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to 1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the elements of (e.g., “each of the plurality of micro-climate sensors”, “SOP deviation circuit” and “a server”, etc…) nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to 1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (2) using pen and paper as a physical aid.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Dependent Claims 2-12, 14-29, 31-35, 36-37 and 39-42:
The additional limitations of the claimed invention in conjunction with the additional elements such as (e.g., “machine learning circuit”, “store floor data provisioning circuit” and “a plurality of presentation units”, “machine learning engine”, “server”, “SOP deviation circuit”, “each of the micro-climate sensors”, “graphical user interface”, “electronic device”, “in-store network”, etc…) such as merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” Grouping as described in Claims 1, 13 and 30.
Dependent Claim 36: The additional element(s) concerning “SOP deviation circuit” & “a machine learning engine” merely narrow the abstract ideas concerning (1): “identifies the deviation based at least in part on one or more rules determined” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 37: The additional element(s) concerning “the machine learning engine” merely narrow the abstract ideas concerning (1): “trained, in part, on data that contributed to a past determination of acceptability of an item of sale” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 38: Examiner notes that under BRI of the claim in view of the combination of the additional elements such as “the machine learning engine”, Dependent Claim 38 is patent eligible under revised Step 2A prong 1.  It is not possible to categorize or classify this limitation as neither “Mental Processes” and/or “Certain Method of Organizing Human Activities”.
Examiner suggests to Applicant to amend Independent Claims 1, 13 and 30 with the claim limitations of Claims 36-38 since Dependent Claim 38 depends in combination with previous Claims 1 and 36-37.
Dependent Claim 39: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is an increase in moisture within the product packaging” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 40: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is a decrease in moisture within the product packaging” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 41: The additional element(s) concerning the “server” and “machine learning circuit” merely narrow the abstract ideas concerning (1): “determining, the store analysis data” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Dependent Claim 42: The additional element(s) concerning the “machine learning circuit” merely narrow the abstract ideas concerning (1): “training, in part, on data that contributed to a past determination of acceptability of an item of sale” to the “Mental Processes” grouping concerning determining compliance with an entity’s standard operating procedures which are executed using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-17, 19-37 and 39-42 recite an abstract idea. Claim 38 is patent eligible over revised step 2A prong 1. 
Examiner suggests to Applicant to amend Independent Claims 1, 13 and 30 with the claim limitations of Claims 36-38 since Dependent Claim 38 depends in combination with previous Claims 1 and 36-37.
Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“interpreting product flow data generated via a plurality of micro-climate sensors each corresponding to and flowing with one of a plurality of items of sale through a supply chain from at least a source of the plurality of items of sale to another location of the supply chain” (see Independent Claim 1);
“determining that moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation from a standard operating procedure (SOP) for the supply chain, wherein the deviation is identified via a SOP deviation circuit based at least in part on the product flow data” (see Independent Claim 1);
“generating a deviation message corresponding to the deviation” (see Independent Claim 1);
“transmitting the deviation message; wherein the deviation is with respect to at least one of: a manual process defined by the SOP; or an automated process defined by the SOP” (see Independent Claim 1);
“generating, via a plurality of micro-climate sensors disposed on a floor of a store, store floor data corresponding to a plurality of items of sale disposed on the floor” (see Independent Claim 13);
“determining, via a server, based at least in part on the store floor data and standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data” (see Independent Claim 13);
“transmitting the store analysis data” (see Independent Claim 13);
“wherein the store analysis data indicates a measure of the store’s compliance with the SOP” (see Independent Claim 13);
“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claim 13);
“a plurality of micro-climate sensors disposed on a floor of a store, each of the micro-climate sensors structured to generate store floor data corresponding to a plurality of items of sale disposed on the floor” (see Independent Claim 30);
“a server structured to: determine, based at least in part on the store floor data and standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data” (see Independent Claim 30);
“transmit the store analysis data” (see Independent Claim 30);
“wherein the store analysis data indicates: a measure of the store’s compliance with the SOP” (see Independent Claim 30);
“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claim 30)
Independent Claims 1, 13 and 30 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “each of the plurality of micro-climate sensors”, “SOP deviation circuit” and “a server”, etc…) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 13 and 30 contain mere data outputting such as (e.g., “transmit the store analysis data” & “transmitting the deviation message; wherein the deviation is with respect to at least one of: a manual process defined by the SOP; or an automated process defined by the SOP”) and gathering statistics and “determining, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data” & “a server structured to: determine, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claims 2-12, 14-29, 31-35, 36-37 and 39-42 recite additional elements such as (e.g., “machine learning circuit”, “store floor data provisioning circuit” and “a plurality of presentation units”, “machine learning engine”, “server”, “SOP deviation circuit”, “each of the micro-climate sensors”, “graphical user interface”, “electronic device”, “in-store network”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 26 and 33-35  contain mere data outputting such as (e.g., “transmitting the alert message” (see Dependent Claim 26); “transmit the user input data to the server” (see Dependent Claim 33); “a store floor data provisioning circuit structured to transmit the store floor data” (see Dependent Claim 34) & “an in-store network structured to transmit the store floor data from the plurality of item presentation units to the server” (see Dependent Claim 35)) and (2) mere data gathering such as (e.g., “receive the user input data” (see Dependent Claim 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claim 36: The additional element(s) concerning “SOP deviation circuit” & “a machine learning engine” merely narrow the abstract ideas concerning (1): “identifies the deviation based at least in part on one or more rules determined” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 37: The additional element(s) concerning “the machine learning engine” merely narrow the abstract ideas concerning (1): “trained, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 39: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is an increase in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 40: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is a decrease in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 41: The additional element(s) concerning the “server” and “machine learning circuit” merely narrow the abstract ideas concerning (1): “determining, the store analysis data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 42: The additional element(s) concerning the “machine learning circuit” merely narrow the abstract ideas concerning (1): “training, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Furthermore, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-17, 19-37 and 39-42 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-17, 19-37 and 39-42 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0114]; ¶ [0125] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0107] &  ¶ [0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0107] & ¶ [0119-0120] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. The dependent claims merely further narrow the abstract idea. 
Independent Claims 1, 13 and 30 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “each of the plurality of micro-climate sensors”, “SOP deviation circuit” and “a server”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Independent Claims 1, 13 and 30 contain mere data outputting such as (e.g., “transmit the store analysis data” & “transmitting the deviation message; wherein the deviation is with respect to at least one of: a manual process defined by the SOP; or an automated process defined by the SOP”) and gathering statistics and “determining, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data” & “a server structured to: determine, based at least in part on standard operating procedure (SOP) data corresponding to a SOP of the store, store analysis data from the store floor data”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claims 2-12, 14-29, 31-35, 36-37 and 39-42 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “machine learning circuit”, “store floor data provisioning circuit” and “a plurality of presentation units”, “machine learning engine”, “server”, “SOP deviation circuit”, “each of the micro-climate sensors”, “graphical user interface”, “electronic device”, “in-store network”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 26 and 33-35  contain mere data outputting such as (e.g., “transmitting the alert message” (see Dependent Claim 26); “transmit the user input data to the server” (see Dependent Claim 33); “a store floor data provisioning circuit structured to transmit the store floor data” (see Dependent Claim 34) & “an in-store network structured to transmit the store floor data from the plurality of item presentation units to the server” (see Dependent Claim 35)) and (2) mere data gathering such as (e.g., “receive the user input data” (see Dependent Claim 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claim 36: The additional element(s) concerning “SOP deviation circuit” & “a machine learning engine” merely narrow the abstract ideas concerning (1): “identifies the deviation based at least in part on one or more rules determined” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 37: The additional element(s) concerning “the machine learning engine” merely narrow the abstract ideas concerning (1): “trained, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 39: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is an increase in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 40: The additional element(s) merely narrow the abstract ideas concerning (1): “wherein the change is a decrease in moisture within the product packaging” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 41: The additional element(s) concerning the “server” and “machine learning circuit” merely narrow the abstract ideas concerning (1): “determining, the store analysis data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Dependent Claim 42: The additional element(s) concerning the “machine learning circuit” merely narrow the abstract ideas concerning (1): “training, in part, on data that contributed to a past determination of acceptability of an item of sale” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing product flow data for a plurality of items of sale, identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner provides additional corroboration denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Fourth, Examiner provides additional corroboration concerning “detecting moisture content of items of sale for product packaging” with “machine learning”. See US Patent Application (US 2018/0045700 A1) to Biermann and US Patent Application (US 2018/0224150 A1) to Lewis.
		Biermann reference: see the following sections below:
See ¶ [0018]: “Moisture sensor 110 a can generally detect moisture in a range 114 a, the moisture sensor 110 b can generally detect moisture in a range 114 b and the moisture sensor 110 c can generally detect moisture in a range 114 c. The range 114 a can include physical object 112 a entirely and partially physical object 112 b.”
See ¶ [0028]: “For example, egg cartons can be disposed in refrigerated shelving units. Arrays of sensors can be disposed above the shelves upon which the egg cartons. Each moisture sensor can detect moisture dissipated by a subset of egg cartons within a range of each sensor. An egg in an egg carton can break causing the egg yolk to leak into the carton releasing moisture to the environment. A moisture sensor within range of the of the egg carton can detect the increase in moisture caused by the egg yolk leaking into the egg carton. The moisture sensor can transmit the increase in moisture and the location of the sensor to the computing system 200.”
See ¶ [0029]: “The computing system 200 can determine the level of moisture in the location of the sensor based on the output of the moisture sensor. The computing system 200 can compare the increased moisture level to a threshold moisture level. In response to determining the increased moisture level is greater than the threshold moisture level, the computing system 200 can determine at least one egg is damaged (e.g., cracked) within the subset of egg cartons in the range of the moisture sensor. The computing system 200 can transmit an alert including an estimated location of the cracked egg based on a location of the moisture sensor that sensed the increased moisture level.”
See ¶ [0030]: “For example, egg cartons can be disposed in a refrigerated environment enclosed with by a door. For embodiments in which the shelving units are refrigerated units, an operation of the refrigeration units can insert or remove moisture causing the moisture sensors to detect increased or decreased moisture, respectively.” 
	Lewis reference: see the following sections below:
See ¶ [0055]: “In some examples, the analysis engine and/or machine learning component 222 compares one or more IR images in the sensor data and/or one or more temperatures for the item to a predetermined pattern stored in a database to identify an item, item location, item temperature, item packaging integrity, item freshness, moisture level, or other factors associated with the item.”
See ¶ [0058]: “The monitoring component 218 may automatically detect state changes including food spoilage, food color changes, water/moisture level of food items, dryness of food items, humidity within the container, food freshness level, item package integrity, temperature of an item, temperature within the container, changes in temperature of an item over time, and/or changes in temperature within the interior portion 202 of the container over time. In some examples, moisture content may indicate a degree of spoilage or whether a food item is fully cooked.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-17, 19-37 and 39-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-17, 19-37 and 39-42 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
17.		Examiner deems that the grounds of prior art rejection(s) has been or have been overcome for Independent Claims 1, 13 and 30.  Please note there are still a 35 U.S.C. § 101 rejection for Claims 1-17, 19-37 and 39-42 that is currently pending.
Regarding Independent Claims 1, 13 and 30, none of these references listed and/or searched either individually or in combination teach:
		“determining that moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation from a standard operating procedure (SOP) for the supply chain, wherein the deviation is identified via a SOP deviation circuit based at least in part on the product flow data” (see Independent Claim 1);
		“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claims 13 and 30)
		The closest prior arts are as follows:
		1) US Patent Application (US 2018/0224150 A1) – Lewis;
		2)  US Patent Application (US 2018/0045700 A1) – Biermann. 
		Regarding the Lewis reference, Lewis teaches that the analysis engine and/or machine learning component 222 compares one or more IR images in the sensor data and/or one or more temperatures for the item to a predetermined pattern stored in a database to identify an item, item location, item temperature, item packaging integrity, item freshness, moisture level, or other factors associated with the item. The monitoring component 218 may automatically detect state changes including food spoilage, food color changes, water/moisture level of food items, dryness of food items, humidity within the container, food freshness level, item package integrity, temperature of an item, temperature within the container, changes in temperature of an item over time, and/or changes in temperature within the interior portion 202 of the container over time. In some examples, moisture content may indicate a degree of spoilage or whether a food item is fully cooked. Lewis does not teach or suggest the concept of having the supply chain from at least a source of the plurality of items of sale to another location of the supply chain. It appears that the supply chain in the Lewis reference regarding from at least a source of the plurality of items of sale is from one location only and does not distribute or transfer to another location within the supply chain network.
Therefore, Lewis either individually or in combination with the additional claim limitations does not teach or suggest teach:
		“determining that moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation from a standard operating procedure (SOP) for the supply chain, wherein the deviation is identified via a SOP deviation circuit based at least in part on the product flow data” (see Independent Claim 1);
		“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claims 13 and 30)
		Regarding the Biermann reference, Biermann teaches that the perishable food monitoring system 250 can be implemented in a retail store. Food products can be disposed in shelving units. For example, egg cartons can be disposed in refrigerated shelving units. Arrays of sensors can be disposed above the shelves upon which the egg cartons. Each moisture sensor can detect moisture dissipated by a subset of egg cartons within a range of each sensor. An egg in an egg carton can break causing the egg yolk to leak into the carton releasing moisture to the environment.  The computing system 200 can dynamically update the baseline moisture level and/or threshold value based on a change in moisture detected by two or more of the moisture sensors in the shelving unit. For example, egg cartons can be disposed in a refrigerated environment enclosed with by a door.
		Furthermore, Biermann does not teach or suggest the concept of having the supply chain from at least a source of the plurality of items of sale to another location of the supply chain. Also, that Biermann does not show specifically that the “moisture content” is derived from “image processing through machine learning”.
Therefore, Biermann either individually or in combination with the additional claim limitations does not teach or suggest teach:
		“determining that moisture within a product packaging of at least one of the plurality of items of sale resulted from a deviation from a standard operating procedure (SOP) for the supply chain, wherein the deviation is identified via a SOP deviation circuit based at least in part on the product flow data” (see Independent Claim 1);
		“a deviation from the SOP that resulted in a change in moisture within a product packaging of at least one of the plurality of items of sale” (see Independent Claims 13 and 30)
Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683